Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
32 in Figs. 1 and 3-6;   
34 in Figs. 1 and 3-6; 
12 in Figs. 3-4 and 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hlavin (US 2006/0260532 A1) in view of Murdock (US 3,182,936) and Palermo, Jr. et al. (US 5,279,250).  
              With respect to independent Claim 1, Hlavin disclose(s): A flag holder (Fig. 1) comprising: an upright flag staff  (10 in Fig. 1) having a top end and a bottom end (Fig. 1); a plurality of ground penetrating stakes extending from the bottom end (Hlavin  teach(es) a flag holder [Fig. 1], but do(es) not appear to teach a plurality of ground penetrating stakes.  However, this functionality is taught in Murdock as explained below); a flag holding rod (30 in Fig. 1) having a proximal end and a distal end (Fig. 1), a coupling at the proximal end configured for rotation of the flag holding rod about the upright flag staff (16 in Fig. 1), the distal end configured to carry a top edge of a flag in a fully unfurled condition (Fig. 1; and a stop assembly coupled to the upright flag staff to rotationally support the flag holding rod at a desired elevation on the upright flag staff (Hlavin  teach(es) a flag holder [Fig. 1], but do(es) not appear to teach a stop assembly.  However, this functionality is taught in Palermo, Jr. et al. as explained below).
               


	Regarding Claim 1, Hlavin fail(s) to disclose the following italicized portion of Claim 1:  a plurality of ground penetrating stakes extending from the bottom end.
                However, Murdock teach(es): a flag holder (Fig. 2) including a plurality of ground penetrating stakes extending from the bottom end (5 in Fig. 2).  Utilizing a plurality of stakes allows for increased stability of the flag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hlavin, with the teachings of Murdock, for the purpose of allowing for increased stability of the flag.
                
                Regarding Claim 1, Hlavin fail(s) to disclose the following italicized portion of Claim 1:  a stop assembly coupled to the upright flag staff to rotationally support the flag holding rod at a desired elevation on the upright flag staff.
                However, Palermo, Jr. et al. teach(es): a flag holder (Fig. 3) including a stop assembly coupled to the upright flag staff to rotationally support the flag holding rod at a desired elevation on the upright flag staff (14 in Fig. 3).  Utilizing a stop assembly allows for increased stability of the flag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hlavin, with the teachings of Palermo, Jr. et al., for the purpose of allowing for increased stability of the flag.


With respect to Claim 2, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag holder of independent Claim 1.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): the coupling further comprising: a plurality spring winds defined in proximal end of the flag holding rod defining an axial bore dimensioned to receive the top end of the upright flag staff (16 in Fig. 1 of Hlavin).
With respect to Claim 3, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag holder of Claim 2.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): the stop assembly further comprising: a spring clip resiliently coupled to the upright flag staff (15 in Fig. 3 of Palermo, Jr. et al).
   
With respect to Claim 4, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag holder of Claim 3.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): further comprising: a washer disposed on the upright flag staff between the spring clip and the coupling (14 in Fig. 3 of Palermo, Jr. et al).

With respect to Claim 5, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag holder of Claim 4.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): further comprising: an O-ring interposed between the spring clip and the washer (5 in Fig. 3 of Palermo, Jr. et al).

With respect to Claim 6, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag holder of Claim 5.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): further comprising: a retaining cap configured to retain the flag holding rod on the upright flag staff (18 in Fig. 1 of Hlavin).


              With respect to independent Claim 7, Hlavin disclose(s): A flag display (Fig. 1) comprising: an upright flag staff  (10 in Fig. 1) having a top end and a bottom end (Fig. 1); a plurality of ground penetrating stakes extending from the bottom end (Hlavin  teach(es) a flag holder [Fig. 1], but do(es) not appear to teach a plurality of ground penetrating stakes.  However, this functionality is taught in Murdock as explained below); a flag (22 in Fig. 1) having a first sleeve (26 in Fig. 1) defined along a vertical edge of the flag (Fig. 1), the first sleeve dimensioned to receive the top end of the upright flag staff therethrough (Fig. 1), and a second sleeve (28 in Fig. 1) defined along a top edge of the flag (Fig. 1);
a flag holding rod (30 in Fig. 1) having a proximal end and a distal end (Fig. 1), a coupling  (16 in Fig. 1) at the proximal end configured for rotation of the flag holding rod about the upright flag staff (Fig. 1), the distal end configured to be received in the second sleeve to support the flag in a fully unfurled condition (Fig. 1); and a stop assembly coupled to the upright flag staff to rotationally support the flag holding rod at a desired elevation on the upright flag staff (Hlavin  teach(es) a flag holder [Fig. 1], but do(es) not appear to teach a stop assembly.  However, this functionality is taught in Palermo, Jr. et al. as explained below).
               
	Regarding Claim 7, Hlavin fail(s) to disclose the following italicized portion of Claim 7:  a plurality of ground penetrating stakes extending from the bottom end.
                However, Murdock teach(es): a flag display (Fig. 2) including a plurality of ground penetrating stakes extending from the bottom end (5 in Fig. 2).  Utilizing a plurality of stakes allows for increased stability of the flag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hlavin, with the teachings of Murdock, for the purpose of allowing for increased stability of the flag.
                

                Regarding Claim 7, Hlavin fail(s) to disclose the following italicized portion of Claim 7:  a stop assembly coupled to the upright flag staff to rotationally support the flag holding rod at a desired elevation on the upright flag staff.
                However, Palermo, Jr. et al. teach(es): a flag display (Fig. 3) including a stop assembly coupled to the upright flag staff to rotationally support the flag holding rod at a desired elevation on the upright flag staff (14 in Fig. 3).  Utilizing a stop assembly allows for increased stability of the flag.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hlavin, with the teachings of Palermo, Jr. et al., for the purpose of allowing for increased stability of the flag.

   	With respect to Claim 8, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag display of Claim 7.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): the coupling further comprising: a plurality spring winds defined in proximal end of the flag holding rod defining an axial bore dimensioned to receive the top end of the upright flag staff (16 in Fig. 1 of Hlavin).

With respect to Claim 9, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag display of Claim 8.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): the stop assembly further comprising: a spring clip resiliently coupled to the upright flag staff (15 in Fig. 3 of Palermo, Jr. et al).

With respect to Claim 10, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag display of Claim 9.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): further comprising: a washer disposed on the upright flag staff between the spring clip and the coupling (14 in Fig. 3 of Palermo, Jr. et al).

With respect to Claim 11, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag display of Claim 10.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): further comprising: an O-ring interposed between the spring clip and the washer (5 in Fig. 3 of Palermo, Jr. et al).
   	With respect to Claim 12, Hlavin, Murdock and Palermo, Jr. et al. teach(es) the flag display of Claim 11.  Hlavin, Murdock and Palermo, Jr. et al. further disclose(s): further comprising: a retaining cap configured to retain the flag holding rod on the upright flag staff (18 in Fig. 1 of Hlavin).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to flag displays: Kirby (US 4,700,655); Serrone (US 3,995,580).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
07 September 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861